Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			OFFICE ACTION
This is a response to the Application filed on 9/27/2019.
Claims 1, 3-8, 11-12, 15-25, 27-34, 36-38, 40-41 and 52 are pending.

Election/Restrictions
Restriction to one of the following species is required under 35 U.S.C. 121:

            Species I:   Suggesting claims 1, 3-8, and 52, drawn to a charger with method of user and electrical subject matters.
             Species II:   Suggesting claims 1, 11-12 and 15-18, and 52 drawn to a charger with method of user and mechanical subject matters.
              Note:   Claim 1 (charger) and claim 52 (method of use) are generic in groups I and II.
            Species III:   Suggesting claims 25, 27-32, and 40-41, drawn to an electric vehicle with charger circuit and electrical subject matters.
            Species IV:   Suggesting claims 25, 33-34 and 36-38, drawn to an electric vehicle with charger and mechanical subject matters.
            Note:   Claim 25 is generic in groups III and IV.

Applicant is required to elect a single disclosed species for prosecution on the merits.  Restriction for examination purposes as indicated is proper because all these species listed in the groups are independent or distinct for the reasons given above and the claim groups are not obvious variants of each other based on the current record and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) The prior art applicable to one species would not likely be applicable to 
Another species;
(b) The species have acquired a separate status in the art in view of their 

(c) The species have acquired a separate status in the art due to their 
Recognized divergent subject matter;
(d) The species require a different field of search (for example, searching 
Different classes/subclasses or electronic resources, or employing different search queries); 
(e) The species are likely to raise different non-prior art issues under 35 U.S.C. 
101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species. 
The election of a species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species and/or the evidence or admission may be used in a rejection under 35 U.S.C. 102 other species as intended used and/or inherent variants.





Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/PAUL DINH/            Primary Examiner, Art Unit 2851